COOK, Judge
(dissenting):
As I read United States v. Allen, 5 U.S.C.M.A. 626, 18 C.M.R. 250 (1955), it supports a result opposite to that reached by the majority. In Allen, the accused objected to the absence of the court members; in their separate opinions, the two judges comprising the majority emphasized that circumstance as central to their consideration of the issue raised by the accused. Id. at 639 *76and 641, 18 C.M.R. at 263 and 265. As Chief Judge Quinn observed in his opinion, the objection “preserved . . . [the] right to be tried by a court composed of members appointed by the convening authority not lawfully absent or excused.” Id. at 641, 18 C.M.R. at 265. No objection to the absence of the members was made by the accused in this case. I would not, therefore, seize upon the absence of the members as justification for reversal of an otherwise unimpeachable conviction. I would affirm the decision of the Court of Military Review.